Exhibit 10.1

 

SECURITIES EXCHANGE AGREEMENT

 

BY AND AMONG

 

ARMEAU BRANDS, INC.,

 

271 LAKE DAVIS HOLDINGS, LLC D/B/A/ SANSAL

 

and

 

THE MEMBERS OF 271 LAKE DAVIS HOLDINGS, LLC D/B/A SANSAL

 

Dated as of September 27, 2017

 

 

 

 

SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of the 27th day
of September, 2017, is made by and among ARMEAU BRANDS, INC., a Nevada
corporation (“ARMEAU”), 271 LAKE DAVIS HOLDINGS, LLC D/B/A SANSAL, a Delaware
limited liability company (“SANSAL”) and the members of SANSAL listed on Exhibit
A hereto (each a “Member,” and collectively, the “Members”). ARMEAU, SANSAL and
the Members are referred to herein individually, as a “Party” and collectively,
as the “Parties.”

 

RECITALS

 

WHEREAS, the Members owns one hundred percent (100%) of the issued and
outstanding limited liability company membership interests in SANSAL, in the
amounts set forth beside their respective names on Exhibit A (the “SANSAL
Interests”); and

 

WHEREAS, the Members have agreed to sell, transfer, assign, convey and deliver
the SANSAL Interests to ARMEAU, and ARMEAU has agreed to acquire the SANSAL
Interests from the Member in SANSAL in exchange for the issuance to the Members
of an aggregate of 7,800,000 “restricted” shares of common stock of ARMEAU in
the amounts set forth beside their respective names on Exhibit A (the “ARMEAU
Shares”), which gives the Members eighty percent (80%) of the issued and
outstanding common stock of ARMEAU after consummation of the transactions
contemplated hereby, all on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

The following capitalized terms, when used in this Agreement, shall have the
following respective meanings:

 

“Accredited Investor” has the meaning set forth in Rule 501(a) under the
Securities Act.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

1 

 

 

“Agreement” has the meaning set forth in the preamble.

 

“ARMEAU” has the meaning set forth in the preamble.

 

“ARMEAU Indemnified Parties” means ARMEAU and its respective Affiliates and the
officers, directors, employees, attorneys and agents of such Persons.

 

“ARMEAU Most Recent Fiscal Year End” means January 31, 2017.

 

“ARMEAU Organizational Documents” has the meaning set forth in Section 5.6.

 

“ARMEAU Shares” has the meaning set forth in the recitals.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in Miami, Florida are generally closed for business.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” has the meaning set forth in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.

 

“Damages” has the meaning set forth in Section 9.2.

 

“Environmental Laws” has the meaning set forth in Section 4.18.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect

 

“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.

 

“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.

 

“Hazardous Materials” has the meaning set forth in Section 4.18.

 

2 

 

 

“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured; (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business; (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP; (d) any off-balance sheet financing of the
Person including synthetic leases and project financing; (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables); (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations; (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein; (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person; and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation.

 

“Indemnified Party” has the meaning set forth in Section 11.3.

 

“Indemnifying Party” has the meaning set forth in Section 11.3.

 

“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation. ARMEAU and SANSAL shall be deemed to
have “Knowledge” of a matter if any of their respective, directors, managers,
officers or employees has Knowledge of such matter.

 

“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

3 

 

 

“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.

 

“Member” or “Members” has the meaning set forth in the preamble.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.

 

“Operating Agreement” has the meaning set forth in Section 4.6.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Party” and “Parties” have the respective meanings set forth in the preamble.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

“Principal Market” means the OTCPink tier of the over-the-counter market
operated by OTC Markets Group, Inc.

 

“SANSAL” has the meaning set forth in the preamble.

 

“SANSAL Disclosure Schedule” has the meaning set forth in Article IV.

 

“SANSAL Indemnified Parties” means SANSAL and the Members and their respective
Affiliates and the managers,officers. employees, attorneys and agents of such
Persons.

 

“SANSAL Interests” has the meaning set forth in the Recitals.

 

“SANSAL Most Recent Fiscal Year End” means December 31, 2016.

 

“SANSAL Organizational Documents” has the meaning set forth in Section 4.6.

 

4 

 

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.

 

“SEC Reports” has the meaning set forth in Section 5.18.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the SEC thereunder, all as the
same will be in effect at the time.

 

“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.

 

“Third Party” has the meaning set forth in Section 11.4(a).

 

“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“U.S.” means the United States of America.

 

ARTICLE II

SECURITIES EXCHANGE; CLOSING

 

Section 2.1     Securities Exchange. At Closing, the Members shall sell,
transfer, convey, assign and deliver the SANSAL Interests, representing one
hundred percent (100%) all of the issued and outstanding limited liability
company membership interests in SANSAL, to ARMEAU, and in consideration
therefor, subject to Section 2.2, ARMEAU shall issue the ARMEAU Shares to the
Members, in the names and denominations set forth on Exhibit A.

 

Section 2.2      Contribution of Shares. At Closing, Jaitegh Singh(“JT”), the
holder of all 7,500,000 “restricted” shares of ARMEAU common stock outstanding
as of the date of this Agreement, shall contribute such shares to the capital of
the Company.

 

5 

 

 

Section 2.3 Closing. Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (“Closing”) to be held by electronic or overnight courier exchange of
documents contemporaneously with the execution of this Agreement by the Parties.
The date Closing occurs is referred to herein as the “Closing Date.”

 

Section 2.4 Closing Deliveries by ARMEAU. At Closing, ARMEAU shall deliver, or
cause to be delivered to the Members, as applicable, (a) certificates evidencing
the ARMEAU Shares registered in the name of the Members; (b) the resignation of
JT as the sole director and executive officer of ARMEAU; (c) the appointment of
designees of the Members as members of the board of directors of ARMEAU; (d)
certificates evidencing the “restricted” shares of ARMEAU being contributed to
the capital of ARMEAU pursuant to Section 2.2, duly endorsed for transfer, with
signature medallion guaranteed; and (e) such other customary closing documents
and certificates as SANSAL and the Members or their counsel may reasonably
request

 

Section 2.5 Closing Deliveries by SANSAL and Members. At Closing, SANSAL and the
Members, as applicable, shall deliver, or cause to be delivered to ARMEAU, (a)
executed transfer powers in the form attached as Exhibit B hereto, selling,
transferring, assigning, conveying and delivering title to the SANSAL Interests
hereto to ARMEAU; and (b) such other customary closing documents and
certificates as ARMEAU or its counsel may reasonably request.

 

ARTICLE III 

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

 

Each Member, as to himself, herself or itself only, hereby represents and
warrants to ARMEAU as follows:

 

Section 3.1     Authority. The Member has all requisite authority and power to
enter into and deliver this Agreement and any of the other Transaction Documents
to which the Member is a party, and any other certificate, agreement, document
or instrument to be executed and delivered by the Member in connection with the
transactions contemplated hereby and thereby and to perform his, hers or its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the
Transaction Documents to which such Member is a party will be, duly and validly
authorized and approved, executed and delivered by the Member.

 

Section 3.2     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Member, this Agreement and each of the
Transaction Documents to which the Member is a party are duly authorized,
executed and delivered by the Member, and constitutes the legal, valid and
binding obligations of the Member, enforceable against the Member in accordance
with their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.

 

6 

 

 

Section 3.3     No Conflicts. Neither the execution or delivery by the Member of
this Agreement or any Transaction Document to which the Member is a party, nor
the consummation or performance by the Member of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which the Member is a party or
by which the properties or assets of the Member are bound; or (b) contravene,
conflict with, result in any breach of, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, impair
the rights of the Member under, or alter the obligations of any Person under, or
create in any Person the right to terminate, amend, accelerate or cancel, or
require any notice, report or other filing (whether with a Governmental
Authority or any other Person) pursuant to, or result in the creation of a Lien
on any of the assets or properties of SANSAL under, any note, bond, mortgage,
indenture, Contract, License, permit, franchise or other instrument or
obligation to which the Member is a party or any of the Member’s assets and
properties are bound or affected, except for any such contraventions, conflicts,
violations, or other occurrences as could not reasonably be expected to have a
Material Adverse Effect on the Member or the Member’s SANSAL Interests.

 

Section 3.4     Ownership of SANSAL Interests. The Member owns, of record and
beneficially, and has good, valid and indefeasible title to and the right to
transfer to ARMEAU pursuant to this Agreement, the Member’s SANSAL Interests,
free and clear of any and all Liens. There are no options, rights, voting trusts
or any other Contracts or understandings to which the Member is a party or by
which the Member or the Member’s SANSAL Interests are bound with respect to the
issuance, sale, transfer, voting or registration of the Member’s SANSAL
Interests. At the Closing Date, ARMEAU will acquire good, valid and marketable
title to the Member’s SANSAL Interests free and clear of any and all Liens.

 

Section 3.5    Certain Proceedings. There is no Action pending against, or to
the Knowledge of the Member, threatened against or affecting, the Member by any
Governmental Authority or other Person with respect to the Member that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement.

 

Section 3.6     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Member for any SEC, fee or other compensation as a finder or broker, or in any
similar capacity, based upon arrangements made by or on behalf of the Member and
the Member will indemnify and hold ARMEAU harmless against any liability or
expense arising out of, or in connection with, any such claim.

 

Section 3.7      Investment Representations.

 

(a)          Purchase Entirely for Own Account. The Member is acquiring the
Member’s ARMEAU Shares proposed to be acquired hereunder for investment for the
Member’s own account and not with a view to the resale or distribution of any
part thereof, and the Member has no present intention of selling or otherwise
distributing such ARMEAU Shares, except in compliance with applicable securities
Laws.

 



7 

 

 

(b)       Restricted Securities. The Member understands that the ARMEAU Shares
are characterized as “restricted securities” under the Securities Act inasmuch
as this Agreement contemplates that, when acquired by the Member pursuant
hereto, the ARMEAU Shares would be acquired in a transaction not involving a
public offering. The issuance of the ARMEAU Shares hereunder is being effected
in reliance upon an exemption from registration afforded under Section 4(a)(2)
of the Securities Act. The Member further acknowledges that if the ARMEAU Shares
are issued to the Member in accordance with the provisions of this Agreement,
the Member’s ARMEAU Shares may not be resold without registration under the
Securities Act or the existence of an exemption therefrom. The Member represents
that he, she or it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby, and specifically those in subparagraph (i) thereof, and by the
Securities Act.

 

(c)       Acknowledgment of Non-Registration. The Member understands and agrees
that the ARMEAU Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities Laws of any state of the
U.S.

 

(d)       Status. By executing of this Agreement, the Member represents and
warrants to ARMEAU that the Member is an Accredited Investor. The Member
understands that the ARMEAU Shares are being offered and sold to the Member in
reliance upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Members set forth in this
Agreement, in order that ARMEAU may determine the applicability and availability
of the exemptions from registration of the ARMEAU Shares on which ARMEAU is
relying.

 

(e)       Additional Representations, Warranties and Covenants. The Member (i)
consents to the placement of a legend on any certificate or other document
evidencing the Member’s ARMEAU Shares substantially in the form set forth in
Section 3.8(a); (ii) has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect his
interests in connection with the transactions contemplated by this Agreement;
(iii) has consulted, to the extent that he has deemed necessary, with his tax,
legal, accounting and financial advisors concerning the Member’s acquisition of
the ARMEAU Shares and can afford to bear such risks for an indefinite period of
time, including, without limitation, the risk of losing its entire investment in
the ARMEAU Shares; (iv) has had access to the SEC Reports; (vi) has been
furnished during the course of the transactions contemplated by this Agreement
with all other public information regarding ARMEAU that such the Member has
requested and all such public information is sufficient for the Member to
evaluate the risks of acquiring the ARMEAU Shares; (vii) has been afforded the
opportunity to ask questions of and receive answers concerning ARMEAU and the
terms and conditions of the issuance of the ARMEAU Shares; (viii) is not relying
on any representations and warranties concerning ARMEAU made by ARMEAU or any
officer, employee or agent of ARMEAU, other than those contained in this
Agreement or the SEC Reports; (ix) will not sell or otherwise transfer the
ARMEAU Shares, unless either (A) the transfer of the ARMEAU Shares is registered
under the Securities Act; or (B) an exemption from registration of the ARMEAU
Shares is available; (x) understands and acknowledges that ARMEAU is under no
obligation to register the ARMEAU Shares for sale under the Securities Act; (xi)
represents and warrants that the address furnished to ARMEAU is the principal
residence of the Member; (xii) understands and acknowledges that the ARMEAU
Shares have not been recommended by any federal or state securities commission
or regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning ARMEAU that
has been supplied to the Member and that any representation to the contrary is a
criminal offense; and (xiii) acknowledges that the representations, warranties
and agreements made by the Member herein shall survive the execution and
delivery of this Agreement and the acquisition of the ARMEAU Shares.

 



8 

 

 

(f)         Consent. The Member understands and acknowledges that ARMEAU may
refuse to transfer the ARMEAU Shares, unless the Member complies with Section
3.7 and any other restrictions on transferability set forth herein. The Member
consents to ARMEAU making a notation on its records or giving instructions to
any transfer agent of ARMEAU Shares in order to implement the restrictions on
transfer of the ARMEAU Shares.

 

Section 3.8      Stock Legends.          The Member hereby agrees with ARMEAU as
follows:

 

(a)         The certificates evidencing the Member’s ARMEAU Shares and each
certificate issued in transfer thereof, will bear the following or similar
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

(b)         The certificates representing the ARMEAU Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any state corporate and
state securities Law, or Contract.

 

9 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SANSAL

 

SANSAL hereby represents and warrants to ARMEAU, subject to the exceptions and
qualifications specifically set forth or disclosed in writing in the disclosure
schedule delivered by SANSAL simultaneously herewith (the “SANSAL Disclosure
Schedule”), as follows:

 

Section 4.1     Organization and Qualification. SANSAL is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization, has all requisite
corporate authority and power, Licenses, authorizations, consents and approvals
to carry on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on SANSAL.

 

Section 4.2     Authority. SANSAL has have all requisite authority and power (as
a limited liability company and otherwise), Licenses, authorizations, consents
and approvals to enter into and deliver this Agreement and any of the other
Transaction Documents to which SANSAL is a party and any other certificate,
agreement, document or instrument to be executed and delivered by SANSAL in
connection with the transactions contemplated hereby and thereby and to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the other Transaction Documents by SANSAL and the performance by SANSAL of
its obligations hereunder and thereunder and the consummation by SANSAL of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of SANSAL. SANSAL does not need to give any notice
to, make any filing with, or obtain any authorization, consent or approval of
any Person or Governmental Authority in order for the Parties to execute,
deliver or perform this Agreement or the transactions contemplated hereby. This
Agreement has been, and each of the Transaction Documents to which SANSAL is a
party will be, duly and validly authorized and approved, executed and delivered
by SANSAL.

 

Section 4.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than SANSAL, this Agreement and each of the
Transaction Documents to which SANSAL is a party are duly authorized, executed
and delivered by SANSAL and constitutes the legal, valid and binding obligations
of SANSAL enforceable against SANSAL in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 



10 

 

 

Section 4.4     No Conflicts. Neither the execution nor the delivery by SANSAL
of this Agreement or any Transaction Document to which SANSAL is a party, nor
the consummation or performance by SANSAL of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the SANSAL Organizational
Documents; (b) contravene, conflict with or result in a violation of any Law,
Order, charge or other restriction or decree applicable to SANSAL, or by which
SANSAL or any of its respective assets and properties are bound or affected,
including without limitation, applicable rules and regulations of the TTB
relating to reporting requirements, product and label registrations and other
distillery operations; (c) contravene, conflict with, result in any breach of,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, impair the rights of SANSAL under, or alter the
obligations of any Person under, or create in any Person the right to terminate,
amend, accelerate or cancel, or require any notice, report or other filing
(whether with a Governmental Authority or any other Person) pursuant to, or
result in the creation of a Lien on any of the assets or properties of SANSAL
under, any note, bond, mortgage, indenture, Contract, License, permit, franchise
or other instrument or obligation to which SANSAL is a party or by which SANSAL
or any of its respective assets and properties are bound or affected; or (d)
contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by SANSAL or that
otherwise relate to the business of, or any of the properties or assets owned or
used by, SANSAL, except, in the case of clauses (b), (c) or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect on SANSAL.

 

Section 4.5     Subsidiaries. SANSAL does not own, directly or indirectly, any
equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise. There are no Contracts or other
obligations (contingent or otherwise) of SANSAL to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, any other Person or to provide funds to or make any investment (in
the form of a loan, capital contribution or otherwise) in any other Person.

 

Section 4.6     Organizational Documents. SANSAL has delivered or made available
to ARMEAU true and correct copies of the Articles of Organization and limited
liability company operating agreement of SANSAL (the “Operating Agreement”) and
any other organizational documents of SANSAL, each as amended, and each such
instrument is in full force and effect (the “SANSAL Organizational Documents”).
SANSAL is not in violation of any of the provisions of the SANSAL Organizational
Documents.

 

Section 4.7     Capitalization. Except for the SANSAL Interests, no limited
liability company membership interests or other securities of SANSAL were
issued, reserved for issuance or outstanding. Except as set forth in the
Operating Agreement or as contemplated by this Agreement, there are no options,
warrants, rights, convertible or exchangeable securities, commitments,
Contracts, arrangements or undertakings of any kind to which SANSAL or any of
its members is a party or by which it or they are bound (a) obligating SANSAL to
issue, deliver or sell, or cause to be issued, delivered or sold, equity or
profit interests in, or any security convertible or exercisable for or
exchangeable into an equity or profit interest in, SANSAL; (b) obligating SANSAL
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking; or (c) that give any
Person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of SANSAL. There are no (x) outstanding purchase options, call options, rights
of first refusal, preemptive rights, subscription right or any similar rights
relating to securities of SANSAL; or (y) Contracts or other obligations of
SANSAL to repurchase, redeem or otherwise acquire any securities of SANSAL.

 



11 

 

 

Section 4.8     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
SANSAL for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of SANSAL,
and SANSAL will indemnify and hold ARMEAU harmless against any liability or
expense arising out of, or in connection with, any such claim.

 

Section 4.9     Compliance with Laws. The business and operations of SANSAL have
been and are being conducted in accordance with all applicable Laws and Orders.
SANSAL is not conflict with, or in default or violation of and, to the Knowledge
of SANSAL, is not under investigation with respect to and has not been
threatened to be charged with or given notice of any violation of or default
under, any (a) Law, rule, regulation, judgment or Order; or (b) note, bond,
mortgage, indenture, Contract, License, permit, franchise or other instrument or
obligation to which SANSAL is a party or by which SANSAL or any of its assets
and properties are bound or affected and which could reasonably expected to have
a Material Adverse Effect on SANSAL. There is no agreement, judgment or Order
binding upon SANSAL which has, or could reasonably be expected to have, the
effect of prohibiting or materially impairing any business practice of SANSAL or
the conduct of business by SANSAL as currently conducted. SANSAL has filed all
forms, reports and documents required to be filed with any Governmental
Authority and SANSAL has made available such forms, reports and documents to
ARMEAU. As of their respective dates, such forms, reports and documents complied
in all material respects with the applicable requirements pertaining thereto and
none of such forms, reports and documents contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

Section 4.10  Certain Proceedings. There is no material Action pending against,
or to the Knowledge of SANSAL, threatened against or affecting, SANSAL by any
Governmental Authority or other Person with respect to SANSAL or its business or
that challenges, or may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the transactions contemplated by this
Agreement. SANSAL, or to the Knowledge of SANSAL, has not been a party to any
material litigation or, within the past two (2) years, the subject of any threat
of material litigation (litigation shall be deemed “material” if the amount at
issue exceeds the lesser of $50,000 per matter or $250,000 in the aggregate).
SANSAL is not in violation of and, to the Knowledge of SANSAL, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any applicable Law, rule, regulation, judgment
or Order. Neither SANSAL nor any past or present manager or officer (in his or
her capacity as such) or Affiliate, is or has been the subject of any civil,
criminal, or administrative Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. Neither SANSAL nor any past or present manager or officer (in
his or her capacity as such) or Affiliate, have any reason to believe that they
will be the subject of any civil, criminal, or administrative Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. Neither SANSAL nor any past or present
manager or officer (in his or her capacity as such) or Affiliate, has any reason
to believe that they will be the subject of any civil, criminal, or
administrative Action brought by any federal or state agency.

 



12 

 

 

Section 4.11  Contracts. Except as set forth in Section 4.11 of the SANSAL
Disclosure Schedule, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of SANSAL. SANSAL is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or to which it or any of its properties or assets is subject, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on SANSAL.

 

Section 4.12   Financial Statements and Tax Matters.

 

(a)     Financial Statements; Books and Records; Accounts Receivable.

 



(i)     SANSAL has delivered to ARMEAU the financial statements attached as
Section 4.12 of the SANSAL Disclosure Schedules Section 4.12 of the SANSAL
Disclosure Schedule (the “SANSAL Financial Statements”). The SANSAL Financial
Statements have been prepared in accordance with GAAP and fairly present in all
material respects the financial position of SANSAL as of and for the dates
thereof and the results of operations for the periods then ended.

 

(ii)     The books and records of SANSAL are complete and correct in all
material respects and have been maintained in accordance with sound business
practices consistent with industry standards.

 

(iii)    The accounts receivable of SANSAL are reflected on the books and
records of SANSAL and represent valid obligations arising from the sale of
products or performance of services in the Ordinary Course o f Business. To the
Knowledge of SANSAL, the accounts receivable are current and collectible net of
the respective reserves established on SANSAL’s books and records in accordance
with past practices consistently applied. To the Knowledge of SANSAL, there is
no contest, claim or right of set -off under any Contract relating to accounts
receivable with respect to the amount or validity of such accounts receivable.

 

(b)     Absence of Certain Changes. Since the date of the latest balance sheet
included in the SANSAL Financial Statements, SANSAL has been operated, in the
ordinary course and consistent with past practice and, in any event, there has
not been: (i) any adverse change in the business, condition (financial or
otherwise), operations, results of operations or prospects of SANSAL, which
could reasonably be expected to have a Material Adverse Effect on SANSAL; (ii)
any loss or, to the Knowledge of SANSAL, threatened or contemplated loss, of
business of any customers or suppliers of SANSAL which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
SANSAL; (iii) any loss, damage, condemnation or destruction to any of the
properties of SANSAL (whether or not covered by insurance); (iv) any borrowings
by SANSAL other than trade payables arising in the ordinary course of the
business and consistent with past practice; or (v) any sale, transfer or other
disposition of any of the assets other than in the ordinary course of the
business and consistent with past practice.

 



13 

 

 

(c)      Tax Returns. SANSAL has filed all Tax Returns required to be filed (if
any) by or on behalf of SANSAL and has paid all Taxes of SANSAL required to have
been paid (whether or not reflected on any Tax Return). No Governmental
Authority in any jurisdiction has made a claim, assertion or threat to SANSAL
that SANSAL is or may be subject to taxation by such jurisdiction; there are no
Liens with respect to Taxes on SANSAL’s property or assets; and there are no Tax
rulings, requests for rulings, or closing agreements relating to SANSAL for any
period (or portion of a period) that would affect any period after the date
hereof.

 

(d)     No Adjustments, Changes. Neither SANSAL nor any other Person on behalf
of SANSAL (a) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (b) has agreed to or is required to
make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.

 

(e)     No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of SANSAL, nor is any
such claim or dispute pending or contemplated. SANSAL has delivered to ARMEAU
true, correct and complete copies of all Tax Returns and examination reports and
statements of deficiencies assessed or asserted against or agreed to by SANSAL,
if any, since its inception and any and all correspondence with respect to the
foregoing.

 

Section 4.13   Internal Accounting Controls. SANSAL maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations; (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability; (c) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. SANSAL has established disclosure controls and
procedures for SANSAL and designed such disclosure controls and procedures to
ensure that material information relating to SANSAL is made known to the
officers by others within SANSAL. SANSAL’s officers have evaluated the
effectiveness of the SANSAL’s controls and procedures. Since SANSAL’s Most
Recent Fiscal Year End, there have been no significant changes in SANSAL’s
internal controls or, to the Knowledge of SANSAL, in other factors that could
significantly affect SANSAL’s internal controls.

 

14 

 

 

Section 4.14   Labor Matters.

 

(a)     There are no collective bargaining or other labor union agreements to
which SANSAL is a party or by which it is bound. No material labor dispute
exists or, to the Knowledge of SANSAL and the Members, is imminent with respect
to any of the employees of SANSAL.

 

(b)     SANSAL is in full compliance with all Laws regarding employment, wages,
hours, benefits, equal opportunity, collective bargaining, the payment of Social
Security and other taxes, and occupational safety and health. SANSAL is not
liable for the payment of any compensation, damages, taxes, fines, penalties or
other amounts, however designated, for failure to comply with any of the
foregoing Laws.

 

(c)     No manager, officer or employee of SANSAL is a party to, or is otherwise
bound by, any Contract (including any confidentiality, non-competition or
proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (i) the performance of his or her duties as a
manager, officer or employee of SANSAL; or (ii) the ability of SANSAL to conduct
its business. Each employee of SANSAL is employed on an at-will basis and the
SANSAL does not have any Contract with any of its employees which would
interfere with its ability to discharge its employees.

 

Section 4.15   Employee Benefits.

 

(a)    SANSAL does not, and since its inception never has, maintained or
contributed to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of SANSAL. There are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between
SANSAL and any current or former employee, officer or director of SANSAL, nor
does SANSAL have any general severance plan or policy.

 

(b)     SANSAL does not, and since its inception never has, maintained or
contributed to any “employee pension benefit plans” (as defined in Section 3(2)
of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other benefit plan for the benefit of any current or former
employees, consultants, officers or directors of SANSAL.

 

(c)     Neither the consummation of the transactions contemplated hereby alone,
nor in combination with another event, with respect to each manager, officer,
employee and consultant of SANSAL, will result in (i) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from SANSAL; (ii) any increase in the amount of compensation or
benefits payable to any such individual; or (iii) any acceleration of the
vesting or timing of payment of compensation payable to any such individual. No
arrangement or other Contract of SANSAL provides benefits or payments contingent
upon, triggered by, or increased as a result of a change in the ownership or
effective control of SANSAL.

 

15 

 

 

Section 4.16   Title to Assets. SANSAL has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which SANSAL has leasehold interests, are free and clear of all Liens, except
for Liens that, in the aggregate, do not and will not materially interfere with
the ability of SANSAL to conduct business as currently conducted.

 

Section 4.17   Intellectual Property. Section 4.17 of the SANSAL Disclosure
Schedule sets forth a true and correct list of Intellectual Property used by
SANSAL in its business as presently conducted, which constitutes all of the
Intellectual Property needed by SANSAL to operate its business as presently
conducted. SANSAL is the sole and exclusive owner of or has a license or other
right to sue the Intellectual Property, free and clear of any Liens and, to the
Knowledge of SANSAL, any infringing or diluting uses thereof by third parties.
SANSAL has neither abandoned nor granted any license, permit or other consent or
authorization to any third party to use any of the Intellectual Property None of
the Intellectual Property is subject to any outstanding order, decree, judgment,
stipulation, injunction or restriction or agreement restricting the scope or use
thereof. To the Knowledge of SANSAL, none of the Intellectual Property infringes
on any trademarks, Internet domain names, copyrights or any other intellectual
property rights of any kind of any third party.

 

Section 4.18   Environmental Laws. SANSAL (a) is in compliance in all material
respects with all Environmental Laws; (b) has received all Licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business; and (c) is in compliance with all terms and conditions of any such
License or approval where, in each of the foregoing clauses (a), (b) and (c),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect on SANSAL. The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, Licenses, notices or notice letters, Orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

Section 4.19   Transactions with Affiliates and Employees. Except as set forth
in the SANSAL Financial Statements, no member, manager, officer or employee of
SANSAL or any Affiliate of any such Person, has or has had, either directly or
indirectly, an interest in any transaction with SANSAL (other than for services
as managers, directors, officers and employees), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Person or, to the Knowledge of SANSAL, any entity in which
any such Person has an interest or is a director, manager, officer, trustee or
partner.

 

Section 4.20   Liabilities. SANSAL has no Liability (and there is no Action
pending, or to the Knowledge of SANSAL, threatened against SANSAL that could
reasonably be expected to give rise to any Liability). SANSAL is not a guarantor
nor is it otherwise liable for any Liability or obligation (including
Indebtedness) of any other Person.

 



16 

 

 

Section 4.21  Absence of Certain Changes or Events. Since the SANSAL Most Recent
Fiscal Year End (a) SANSAL has conducted its business only in Ordinary Course of
Business; and (b) there has not been any change in the assets, Liabilities,
financial condition or operating results of SANSAL since, except changes in the
Ordinary Course of Business that have not caused, in the aggregate, a Material
Adverse Effect on SANSAL. SANSAL has not taken any steps to seek protection
pursuant to any Law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does SANSAL have
any Knowledge or reason to believe that any of SANSAL’s creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF ARMEAU

 

ARMEAU hereby represents and warrant to SANSAL and the Members, subject to the
exceptions and qualifications specifically set forth or disclosed in writing in
the SEC Reports, as follows:

 

Section 5.1    Organization and Qualification. ARMEAU is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, has all requisite corporate authority and
power, Licenses, authorizations, consents and approvals to carry on its business
as presently conducted and to own, hold and operate its properties and assets as
now owned, held and operated by it, and is duly qualified to do business and in
good standing in each jurisdiction in which the failure to be so qualified would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect on ARMEAU. The ARMEAU Shares are presently quoted on the
Principal Market. and ARMEAU is not subject to any notice that it no longer
qualified for such quotation or that it has received any notice from the SEC
that it has or will commence, institute or bring a proceeding pursuant to
Section 12(j) of the Exchange Act.

 

Section 5.2     Authority. ARMEAU has all requisite authority and power,
Licenses, authorizations, consents and approvals to enter into and deliver this
Agreement and any of the other Transaction Documents to which ARMEAU is a party
and any other certificate, agreement, document or instrument to be executed and
delivered by ARMEAU in connection with the transactions contemplated hereby and
thereby and to perform their respective obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the other Transaction Documents by ARMEAU and
the performance by ARMEAU of its respective obligations hereunder and thereunder
and the consummation by ARMEAU of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of ARMEAU.
ARMEAU is not required to give any notice to, make any filing with, or obtain
any authorization, consent or approval of any Person or Governmental Authority
in order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby. This Agreement has been, and each of the
Transaction Documents to which ARMEAU is a party will be, duly and validly
authorized and approved, executed and delivered by ARMEAU.

 



17 

 

 

Section 5.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than ARMEAU, this Agreement and each of the
Transaction Documents to which ARMEAU is a party are duly authorized, executed
and delivered by ARMEAU and constitutes the legal, valid and binding obligations
of ARMEAU enforceable against ARMEAU in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

Section 5.4    No Conflicts. Neither the execution nor the delivery by ARMEAU of
this Agreement or any Transaction Document to which ARMEAU is a party, nor the
consummation or performance by ARMEAU of the transactions contemplated hereby or
thereby will, directly or indirectly, contravene, conflict with, or result in
(a) a violation of any provision of ARMEAU Organizational Documents; (b) a
violation of any Law, Order, charge or other restriction or decree of any
Governmental Authority or any rule or regulation of the Principal Market
applicable to ARMEAU, or by which ARMEAU or any of its respective assets and
properties are bound or affected; (c) a violation of, any breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, impair the rights of ARMEAU under, or alter the
obligations of any Person under, or create in any Person the right to terminate,
amend, accelerate or cancel, or require any notice, report or other filing
(whether with a Governmental Authority or any other Person) pursuant to, or
result in the creation of a Lien on any of the assets or properties of ARMEAU
under, any note, bond, mortgage, indenture, Contract, License, permit, franchise
or other instrument or obligation to which ARMEAU is a party or by which ARMEAU
or any of its respective assets and properties are bound or affected; or (d) a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Licenses, permits, authorizations, approvals, franchises or other rights held by
ARMEAU or that otherwise relate to the business of, or any of the properties or
assets owned or used by, ARMEAU, except, in the case of clauses (b), (c) or (d),
for any such contraventions, conflicts, violations, or other occurrences as
could not reasonably be expected to have a Material Adverse Effect on ARMEAU.

 

Section 5.5     Subsidiaries. Except as set forth in the SEC Reports, ARMEAU
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise. There
are no Contracts or other obligations (contingent or otherwise) of ARMEAU to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, any other Person or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person.

 

Section 5.6    Organizational Documents. ARMEAU has delivered or made available
to SANSAL and the Members a true and correct copy of its Articles of
Incorporation, Bylaws and any other organizational documents, each as amended,
and each such instrument is in full force and effect (the “ARMEAU Organizational
Documents”). ARMEAU is not in violation of any of the provisions of the ARMEAU
Organizational Documents. The minute books (containing the records or meetings
of the shareholders, the board of directors and any committees of the board of
directors), the stock certificate books, and the stock record books of ARMEAU,
each as provided or made available to the SANSAL, are correct and complete.

 



18 

 

 

Section 5.7     Capitalization.

 

(a)      The authorized and outstanding capitalization of ARMEAU is as set forth
in the SEC Reports. Except as set forth in the SEC Reports, no shares of capital
stock or other voting securities of ARMEAU were issued, reserved for issuance or
outstanding. All outstanding shares of the capital stock of ARMEAU are, and all
such shares that may be issued prior to the Closing Date will be when issued,
duly authorized, validly issued, fully paid and nonassessable, have been issued
in accordance with all applicable Laws, including, but not limited to, the
Securities Act, and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Laws of the jurisdiction
of ARMEAU’s organization, the ARMEAU Organizational Documents or any Contract to
which ARMEAU is a party or otherwise bound. Except as set forth in the ARMEAU
Reports, there are no any bonds, debentures, notes or other Indebtedness of
ARMEAU having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of shares
of common stock of may vote. Except as set forth in the SEC Reports, there are
no options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which ARMEAU
is a party or by which it is bound (i) obligating ARMEAU to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in,
ARMEAU; (ii) obligating ARMEAU to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking; or (iii) that give any Person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of ARMEAU. Except as set forth in the
SEC Reports, there are no outstanding Contracts or obligations of ARMEAU to
repurchase, redeem or otherwise acquire any shares of capital stock of ARMEAU.
Except as set forth in the SEC Reports, there are no registration rights,
proxies, voting trust agreements or other agreements or understandings with
respect to any class or series of any capital stock or other security of ARMEAU.
The shareholder list provided to the SANSAL and the Members is a current
shareholder list generated by its stock transfer agent, and such list accurately
reflects all of the issued and outstanding shares of the ARMEAU Shares.

 

(b)     The issuance of the ARMEAU Shares to the Members has been duly
authorized and, upon issuance to the Members of certificates therefor in
accordance with the terms of this Agreement, the ARMEAU Shares will have been
duly and validly issued, fully paid and nonassessable, have the rights,
preferences and privileges specified, will be free of preemptive rights and will
be free and clear of all Liens and restrictions, other than Liens created by the
Members and restrictions on transfer imposed by this Agreement and the
Securities Act.

 

19 

 

 

Section 5.8    Compliance with Laws. The business and operations of ARMEAU have
been and are being conducted in accordance with all applicable Laws and Orders.
ARMEAU is not conflict with, or in default or violation of and, to the Knowledge
of ARMEAU, is not under investigation with respect to and has not been
threatened to be charged with or given notice of any violation of or default
under, any (a) Law, rule, regulation, judgment or Order; or (b) note, bond,
mortgage, indenture, Contract, License, permit, franchise or other instrument or
obligation to which ARMEAU is a party or by which ARMEAU or any of its
respective assets and properties are bound or affected. There is no agreement,
judgment or Order binding upon ARMEAU which has, or could reasonably be expected
to have, the effect of prohibiting or materially impairing any business practice
of ARMEAU or the conduct of business by ARMEAU as currently conducted. ARMEAU
has filed all forms, reports and documents required to be filed with any
Governmental Authority and ARMEAU has made available such forms, reports and
documents to SANSAL and the Members As of their respective dates, such forms,
reports and documents complied in all material respects with the applicable
requirements pertaining thereto and none of such forms, reports and documents
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

Section 5.9    Certain Proceedings. Except as set forth in the SEC Reports,
there is no Action pending against, or to the Knowledge of ARMEAU, threatened
against or affecting, ARMEAU by any Governmental Authority or other Person with
respect to ARMEAU or its business or that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement. ARMEAU, or to the Knowledge of
ARMEAU, has not been a party to any material litigation or, within the past two
(2) years, the subject of any threat of material litigation (litigation shall be
deemed “material” if the amount at issue exceeds the lesser of $2,500 per matter
or $10,000 in the aggregate). ARMEAU is not in violation of and, to the
Knowledge of ARMEAU, is not under investigation with respect to and has not been
threatened to be charged with or given notice of any violation of, any
applicable Law, rule, regulation, judgment or Order. Neither ARMEAU nor any past
or present director or officer (in his or her capacity as such) or affiliate, is
or has been the subject of any civil, criminal, or administrative Action
involving a claim or violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. Neither ARMEAU nor any past or
present director or officer (in his or her capacity as such) or affiliate, have
any reason to believe that they will be the subject of any civil, criminal, or
administrative Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. Neither
ARMEAU nor any past or present director or officer (in his or her capacity as
such) or affiliate, have any reason to believe that they will be the subject of
any civil, criminal, or administrative Action brought by any federal or state
agency.

 

Section 5.10  No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
ARMEAU for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of ARMEAU,
and ARMEAU will indemnify and hold SANSAL and the Member harmless against any
liability or expense arising out of, or in connection with, any such claim.

 

20 

 

 

Section 5.11     Contracts. Except as disclosed in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of ARMEAU. ARMEAU
is not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or to which
it or any of its properties or assets is subject, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect of ARMEAU.

 

Section 5.12     Tax Matters.

 

(a)           Tax Returns. ARMEAU has filed all Tax Returns required to be filed
(if any) by or on behalf of ARMEAU and has paid all Taxes of ARMEAU required to
have been paid (whether or not reflected on any Tax Return). No Governmental
Authority in any jurisdiction has made a claim, assertion or threat to ARMEAU
that ARMEAU is or may be subject to taxation by such jurisdiction; there are no
Liens with respect to Taxes on ARMEAU’s property or assets; and there are no Tax
rulings, requests for rulings, or closing agreements relating to ARMEAU for any
period (or portion of a period) that would affect any period after the date
hereof.

 

(b)          No Adjustments, Changes. Neither ARMEAU nor any other Person on
behalf of ARMEAU (i) has executed or entered into a closing agreement pursuant
to Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (ii) has agreed to or is required
to make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.

 

(c)           No Disputes. There is no pending audit, examination,
investigation, dispute, proceeding or claim with respect to any Taxes of ARMEAU,
nor is any such claim or dispute pending or contemplated. ARMEAU has delivered
to the SANSAL true, correct and complete copies of all Tax Returns and
examination reports and statements of deficiencies assessed or asserted against
or agreed to by ARMEAU, if any, since its inception and any and all
correspondence with respect to the foregoing.

 

(d)          No Other Arrangements. ARMEAU is not a party to any Contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. ARMEAU is not a “consenting corporation” within
the meaning of Section 341(f) of the Code. ARMEAU does not have any “tax-exempt
bond financed property” or “tax-exempt use property” within the meaning of
Section 168(g) or (h), respectively of the Code. ARMEAU does not have any
outstanding closing agreement, ruling request, request for consent to change a
method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any Tax matter. During the last two
years, ARMEAU has not engaged in any exchange with a related party (within the
meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. SANSAL is not a party to any
reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.

 

21 

 

 

Section 5.13      Title to Assets.           ARMEAU has sufficient title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which ARMEAU has leasehold interests, are free and clear of all
Liens, except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of ARMEAU to conduct business as currently conducted.

 

Section 5.14      SEC Reports.

 

(a)           ARMEAU has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the Exchange
Act (the “SEC Reports”).

 

(b)           As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All material Contracts to which ARMEAU is a party or to which
the property or assets of ARMEAU are subject have been filed as exhibits to or
incorporated by reference in the SEC Reports and to the extent required under
the Exchange Act, as applicable. The financial statements of ARMEAU included in
the SEC Reports comply in all respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto, or, in the case of unaudited statements as permitted by Form
10-Q), and fairly present in all material respects (subject in the case of
unaudited statements, to normal, recurring audit adjustments) the financial
position of ARMEAU as at the dates thereof and the results of its operations and
cash flows for the periods then ended. The disclosure set forth in the SEC
Reports regarding ARMEAU’s business is current and complete and accurately
reflects operations of ARMEAU as it exists as of the date hereof.

 

Section 5.14      Listing and Maintenance Requirements. ARMEAU is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
or quotation of the ARMEAU Shares on the Principal Market. The issuance of the
ARMEAU Shares under this Agreement does not contravene the rules and regulations
of the Principal Market and no approval by the shareholders of ARMEAU is
required for ARMEAU to issue and deliver the ARMEAU Shares to the Members at
Closing.

 

Section 5.15      Undisclosed Events. No event, Liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
ARMEAU, or its businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by ARMEAU under the Securities
Act in a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by ARMEAU of its common stock and which has not been publicly
announced.

 

22 

 

 

ARTICLE VI

POST CLOSING COVENANTS

 

Section 6.1      General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.

 

Section 6.2      Public Announcements. Within four (4) business days of the
Closing Date, ARMEAU shall file with the SEC a Form 8-K, describing the material
terms of the transactions contemplated hereby. The Parties shall consult with
each other in issuing the Form 8-K and any press releases or otherwise making
public statements or filings and other communications with the SEC or any
regulatory agency or stock market or trading facility with respect to the
transactions contemplated hereby and no Party shall issue any such press release
or otherwise make any such public statement, filings or other communications
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by Law, in which case the disclosing
Party shall provide the other Parties with prior notice of no less than three
(3) calendar days, of such public statement, filing or other communication and
shall incorporate into such public statement, filing or other communication the
reason incorporate into such public statement, filing or other communication the
reasonable comments of the other Parties.

 

ARTICLE VII SURVIVAL;
INDEMNIFICATION

 

Section 7.1      Survival. All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing, and for a period of one
(1) year after which they shall be of no further force and effect, other than
those set forth in Sections 3.1, 3.2, 3.3, 3.4, 4.1, 4,2, 4.3, 4.4, 5.1, 5.2,
5.3 and 5.4, which shall survive indefinitely, and those related to Tax Matters
set forth in Sections 4.12 and 5.12, which shall survive until forty-five (45)
days after the expiration of applicable statutes of limitations. The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 7.2      Indemnification.

 

(a)           From and after the execution of this Agreement, ARMEAU shall
indemnify and hold harmless the SANSAL Indemnified Parties, from and against any
all costs or expenses (including attorneys’ fees), judgments, fines, losses,
claims, damages, liabilities and amounts paid in settlement (collectively,
“Damages”) arising, directly or indirectly, from or in connection with:

 

23 

 

 

(i) any breach (or alleged breach) of any representation or warranty made by
ARMEAU in this Agreement or any Transaction Document or in any certificate
delivered by ARMEAU pursuant to this Agreement; or (ii) any breach (or alleged
breach) by ARMEAU of any covenant or obligation of ARMEAU in this Agreement or
any Transaction Document required to be performed by ARMEAU on or prior to the
Closing Date or by ARMEAU after the Closing Date.

 

(b)          From and after the execution of this Agreement, SANSAL and the
Members, severally and not jointly, shall indemnify and hold harmless the ARMEAU
Indemnified Parties, from and against any all Damages arising, directly or
indirectly, from or in connection with: (i) any breach (or alleged breach) of
any representation or warranty made by SANSAL or the Member in this Agreement or
any Transaction Document or in any certificate delivered by SANSAL or the
Members pursuant to this Agreement; or (ii) any breach (or alleged breach) by
SANSAL or the Members of any covenant or obligation of SANSAL or Members in this
Agreement or any Transaction Document required to be performed by SANSAL or the
Members on or prior to the Closing Date or by SANSAL or the Members after the
Closing Date.

 

Section 7.3      Matters Involving Third Parties. Promptly after the assertion
of any claim by a third party or occurrence of any event which may give rise to
a claim for indemnification from an indemnifying party ("Indemnifying Party")
under this Article VII, an indemnified party ("Indemnified Party") shall notify
the Indemnitor in writing of such claim. The Indemnitor shall have the right to
assume the control and defense of any such action (including, but without
limitation, tax audits), provided that the Indemnitee may participate in the
defense of such action subject to the Indemnitor's reasonable direction and at
Indemnitee's sole cost and expense. The party contesting any such claim shall be
furnished all reasonable assistance in connection therewith by the other party
and be given full access to all information relevant thereto. In no event shall
any such claim be settled without the Indemnitor's consent.

 

Section 7.4      Exclusive Remedy. The Parties acknowledge and agree that the
indemnification provisions in this Article VII shall be the exclusive remedies
of the Parties with respect to the transactions contemplated by this Agreement,
other than for fraud and willful misconduct.

 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

Section 8.1      Expenses. Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.

 



24 

 

Section 8.2      Confidentiality.

 

(a)          The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (i) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party; (ii) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement, or (iii) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.

 

(b)           In the event that any Party is required to disclose any
information of another Person pursuant to clause (ii) or (iii) of Section 8.2(a)
above, the Party requested or required to make the disclosure (the “disclosing
party”) shall provide the Person that provided such information (the “providing
party”) with prompt notice of any such requirement so that the providing party
may seek a protective Order or other appropriate remedy and/or waive compliance
with the provisions of this Section 8.2. If, in the absence of a protective
Order or other remedy or the receipt of a waiver by the providing party, the
disclosing party is nonetheless, in the opinion of counsel, legally compelled to
disclose the information of the providing party, the disclosing party may,
without liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective Order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

 

(c)          If the transactions contemplated by this Agreement are not
consummated, each Party will return or destroy all of such written information
each party has regarding the other Parties.

 

Section 8.3      Notices. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (a) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service); (b) if mailed by certified mail, return receipt
requested, two (2) Business Days after being mailed; or (c) if delivered by
overnight courier (with all charges having been prepaid), on the Business Day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing. If any notice, demand, consent, request, instruction or
other communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 8.3), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:

 

25 

 

 



If to ARMEAU, to: 6610 North University Drive, Suite 200   Tamarac, FL 33321  
Attention: President     If to SANSAL or the Members,   to: 8648 Lake Davis Rd  
Pueblo, CO 81005   Attention: Manager

 

or such other address as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Section 8.4      Further Assurances. The Parties agree (a) to furnish upon
request to each other such further information; (b) to execute and deliver to
each other such other documents; and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

 

Section 8.5      Waiver. The rights and remedies of the Parties are cumulative
and not alternative. Neither the failure nor any delay by any Party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

Section 8.6      Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Party against whom the enforcement of such
amendment is sought.

 

Section 8.7      Assignments, Successors, and No Third-Party Rights. No Party
may assign any of its rights under this Agreement without the prior consent of
the other Parties. Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the Parties.

 

26 

 

 





Section 8.8      Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

Section 8.9     Section Headings. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Article” or “Articles” or “Section” or
“Sections” refer to the corresponding Article or Articles or Section or Sections
of this Agreement, unless the context indicates otherwise.

 

Section 8.10  Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 

Section 8.11   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission, electronic delivery, or by e-mail delivery of a “.pdf”
format data file, such signature shall create a valid and binding obligation of
the Party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile, electronic copy, or “.pdf” signature
page were an original thereof.

 

27 

 

 



Section 8.12   Governing Law; Submission to Jurisdiction; Attorneys’ Fees. This
Agreement shall be governed by and construed in accordance with the Laws of the
State of Florida, without regard to conflicts of Laws principles. Each of the
Parties submits to the jurisdiction of any state or federal court sitting in the
State of Florida, Miami-Dade County, in any action or proceeding arising out of
or relating to this Agreement and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto. Any Party may
make service on any other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 8.3 above. Nothing in this Section 8.3, however,
shall affect the right of any Party to serve legal process in any other manner
permitted by Law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by Law or at equity. In any
action brought to interpret to enforce this Agreement, the prevailing Party or
Parties shall be entitled to recover all cost related thereto from the
non-prevailing Party or Parties, including attorneys’ fees and costs at both the
trial and appellate levels.

 

Section 8.13 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WANES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGESFOLLOW]

 

28 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.



        ARMEAU:       ARMEAU BRANDS, INC.         By: /s/ Jaitegh Singh    
Jaitegh Singh, President

        SANSAL:       271 LAKE DAVIS HOLDINGS, LLC D/B/A SANSAL         By: /s/
Alexander Salgado     Alexander Salgado, Manager

        THE MEMBERS:         /s/ Alexander M. Salgado   Alexander M. Salgado    
    /s/ Erduis Sanabria   Erduis Sanabria

      YCA HOLDINGS, LLC         By: /s/ Yeylys Cabrera     Name: Yeylys Cabrera
    Title: CEO

      YM LIMITED INVESTMENTS LLC         By: /s/ Yenier Mirabales    
Name:Yenier Mirabales     Title: Manager



 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

29 

 

 

      VELIZ INVESTMENTS GROUP, LLC         By: /s/ Victor Veliz     Name: Victor
Veliz     Title: Manager         /s/ Edi Israelov   Edi Israelov       /s/
Alejandro Osorio   Alejandro Osorio       /s/ Etniel Sanabria   Etniel Sanabria
      /s/ Henry Yanez   Henry Yanez       /s/ Joseph Michael Urciuoli   Joseph
Michael Urciuoli

      CFO VENTURES, INC.         By: /s/ Oscar Ferreira     Name: Oscar Ferreira
    Title: President



      AL UNLIMITED INVESTMENT, INC.         By: /s/ Alexander Polanco     Name:
Alexander Polanco     Title: President

      MENENDEZ INVESTMENTS, LLC         By: /s/ Rosa Menendez     Name: Rosa
Menendez     Title: President

  

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

30 

 

 

      CAO INVESTMENT GROUP, LLC         By: /s/ Erik Cao     Name: Erik Cao    
Title: Manager         /s/ Faullin Marshall Paletsky   Faullin Marshall Paletsky
      /s/ Brenna Leigh Steinberg   Brenna Leigh Steinberg

      7 MILE INVESTMENTS, LLC         By: /s/ Francisco Valcarce     Name:
Francisco Valcarce     Title: President

      R & J QUALITY INVESTMENTS, LLC         By:  /s/     Name:     Title:

      RUMAR INVESTMENTS, LLC         By: /s/ Maricela Nicolas     Name: Maricela
Nicolas     Title: President/Manager         /s/ Jesus Muley Pratts   Jesus
Muley Pratts

      NEW DAYS INVESTMENTS LLC         By: /s/ Miguel Lopez     Name: Miguel
Lopez     Title: Manager



 

31 

 

 

      DIAZ & ASSOCIATES INVESTMENTS LLC         By: /s/ Elizabeth Diaz     Name:
Elizabeth Diaz     Title: Manager

      e5 HOLDINGS I, LLC         By: /s/ Manuel Enriquez     Name: Manuel
Enriquez     Title: Manager

 



32 

 

 

EXHIBIT A

 



The Members           Name of Member   SANSAL Interest (%)       Number of
Armeau Shares           Alexander M. Salgado   12.1375   946,725          
Erduis Sanabria   12.1375   946,725           YCA Holdings, LLC   5.0   390,000
          YM Limited Investments LLC   2.0   156,000           Veliz Investments
Group, LLC   7.5   585,000           Edi Israelov   7.0   546,000          
Alejandro Osorio   0.375   29,250           Etniel Sanabria   5.05   393,900    
      Henry Yanez   0.875   68,250           Joseph Michael Urciuoli   0.325  
25,350           CFO Ventures, Inc.   5.0   390,000           AL Unlimited
Investment, Inc.   5.0   390,000           Menendez Investments, LLC   1.0  
78,000           CAO Investment Group, LLC   4.0   312,000           Faullin
Marshall Paletsky and Brenna Leigh Steinberg JT   3.5   273,000           7 Mile
Investments, LLC   10.0   780,000           R&J Quality Investments, LLC   2.5  
195,000           Rumar Investments, LLC   4.0   312,000           Jesus Muley
Pratts   0.1   7,800

 



33 

 

 



Name of Member   SANSAL Interest (%)   Number of Armeau Shares           New
Days Investments LLC   3.0   234,000           Diaz & Associates Investments,
LLC   4.5   351,000           e5 Holdings I, LLC   5.0   390,000

 



34 